Upon consideration of this case by the full bench, it is now held that a condemnation of land for a railroad right of way, if not otherwise restricted, authorizes the condemnor to use the materials found thereon such as timber, earth, gravel, and stone, for the construction and maintenance of its roadway at any point thereon within the limits of its projected line as specified in the condemnation proceeding. This is in accordance with the broad rule laid down in 15 Cyc. 603, C, supra, which, it is conceived, is supported by the authorities approved in N.C.  St. L. Ry. Co. v. Karthaus, 150 Ala. 633, 43 So. 791, and also by the practice in this state of awarding to the condemnee as damages the full value of the land taken. Jones v. N. O.  S. R. R. Co., 70 Ala. 243; Hooper v. S.  M. R. R. Co.,69 Ala. 534; Cowan v. So. Ry. Co., 118 Ala. 562, 23 So. 754.
The original opinion will be modified in this particular, but is otherwise reaffirmed.
MAYFIELD, J., and the writer adhere to the original opinion in toto.
ANDERSON, C. J., and McCLELLAN, SAYRE, GARDNER, and THOMAS, JJ., concur in the opinion as modified.
MAYFIELD and SOMERVILLE, JJ., dissent as to the modification.